                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                  1:18 CR 133

UNITED STATES OF AMERICA                             )
                                                     )
       v.                                            )
                                                     )               ORDER
PATRICIA GEORGE JENKINS,                             )
                                                     )
            Defendant.                               )
____________________________________                 )


       This matter is before the Court on a Motion to Withdraw as Counsel of Record (# 14) filed

by Fredilyn Sison and the Federal Public Defender for the Western District of North Carolina.

Selena Anne King, retained counsel, has entered an appearance on behalf of Defendant. See (#

15). In addition, the Government does not object to the instant motion. Mot. (# 14) at 2.

       Good cause has been shown for the relief requested. Therefore, the Motion to Withdraw

as Counsel of Record (# 14) is GRANTED. Fredilyn Sison is permitted to withdraw from this

case, and her office’s representation of Defendant is terminated.


                                      Signed: October 23, 2018
